DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.
Response to Arguments
103 Rejection
With respect to applicant’s argument that Bauer does not teach “processing an application cognitive graph via an insight agent, an insight agent being included within an insight engine which encapsulates a predetermined algorithm, the predetermined algorithm being applied to the cognitive graph to generate a result, the predetermined algorithm contributing to answering a specific question and providing additional cognitive insights”, as required by claim 7; the examiner respectfully disagrees. 
Bauer teaches in para. [0048] that “FIG. 1 thus shows the undirected graph and FIG. 2 can be considered to be an initial directed graph of relations between experts and skills as defined by several contexts. However, this initial directed graph will be refined in accordance with aspects of this invention using the algorithm depicted in FIG. 4.”  Note that the processing/generating the expert similarity and skills, which is considered a cognitive graph as depicted in Fig. 1, as part of the information generated, in [0033], to support predictive analysis, in [0034] and generate cognitive insight from the graph as inferences, in [0081]-[0082]; The recited function is performed by a combination of hardware and executable instructions block associated performing the specified function as a logical function (e.g. the cognitive engine comprising insight/learning engine for performing their associated logical functions that operate collaboratively to perform functions/operations), in [0090]-[0091].  The predetermined algorithms are the algorithm such as co-clustering algorithm that are used to generate answer to a specific query and to generate recommendation as discussed in para. [0052-0055]; in [0037]: where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. as a plurality of additional cognitive insights also, algorithm for estimating similarities between two skills and providing the best skills as discussed in para. [0070-0074]. these algorithm are the predetermined algorithm because they are generated before and are applied to the graph as shown in fig. 1 to find the results.
With respect to applicant’s argument that Bauer does not explicitly teach generating a composite cognitive insight, the composite cognitive insight being composed of the plurality of individual cognitive insights, where the generating orchestrates an insight agent to generate a composite cognitive insight from the plurality of individual cognitive insights”, as required by claim 7; the examiner respectfully disagrees.
Bauer teaches the generating automated expertise assessments to query questions as a generating a composite cognitive insight; where the expertise analytics tools can be applied, in [0028], using probabilities are based on naive Bayes classifier, in [0029] and co-association analysis for ink predictions among skills and expertise [as a set of cognitive insights], in [0037]: where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. as a plurality of individual cognitive insights generated using machine learning strategies as the recited set of cognitive agents, in [0032]. In addition, Bauer discloses the insight learning engine and as an insight agent, that processing the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and interface insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise in one or more products in [0077]-[0079].
With respect to applicant’s argument that Bauer does not teach “the machine learning models being generated, accessed, updated by the insight engine in the process of generating the cognitive insight or the cognitive engine interacts with the cognitive application via an insight application program interface, the insight application program interface conveying the insight to the cognitive application” as recited by independent claim 7.  The examiner respectfully disagrees.  Bauer teaches that machine learning models are generated and accessed and updated in the process of generating the answers/recommendation/results (cognitive insights) because the machine learning models are generated only for the cognitive insights to give results/recommendations/answers.  In order for the cognitive insight to predict results/recommendations the models need to be accessed first as described in paragraphs [0070-0074]. Paragraphs [0072, 0077] teaches cognitive engine interacts with the cognitive application conveying the cognitive insight to the cognitive application. 
Kalns teaches in para. [0063, For example, in FIG. 3, conclusions made by the semantifier 310 in certain instances of semantification are used to update the machine learning models 318, and vice versa], [0068] which discusses that the machine learning models are updated and para. [0029, 0076, 0102, 0105] teaches that cognitive engine interacts with cognitive application via an API. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate updated machine learning model of Kalns into the system to Bauer to have an efficient prediction system. The motivation would be to have a system which will have updated machine learning models as needed to find more accurate results and also to have an API to interact with other systems more efficiently.
Therefore, Bauer and Kalns in combination teach the above cited limitation. 

With respect to applicant’s argument that Sukumar does not teach “each of the plurality of application cognitive graphs being associated with a predetermined cognitive application”, Examiner respectfully disagrees.  Sukumar teaches in paragraphs 19 and 21 of Sukumar disclose a unified data integration system that processes data from different databases into a virtual data warehouse. Figure 3, which is described in paragraphs 11 and 21, is a graph illustrating how the data is accessed from the different databases using primary keys to link fields across the databases. Paragraph 23 discloses processing the data by generating link hypotheses between potentially matching fields. Paragraphs 27 and 28 disclose using fuzzy logic to link data from different repositories together to allow collaborators or analysts to share insights with each other. In other words, Sukumar discloses processing data from different databases (predetermined application) using a graph to generate link hypotheses between fields from the different databases (i.e., insights) via fuzzy logic matching (i.e., a cognitive function). Since the graph of figure 3 represents a unified data integration system that is used to perform cognitive functions, the graph is considered to be an “application cognitive graph” and each application cognitive graph is associated with predetermined tables or databases (predetermined application).

With respect to applicant’s argument that Bauer does not teach “processing an application cognitive graph of the plurality of application cognitive graphs via the insight agent of the insight engine and the graph query engine, the processing the application cognitive graph providing a plurality of individual cognitive insights for a user, the application cognitive graph being associated with a cognitive application, the insight agent using the application cognitive graph as a data source to provide the plurality of individual insights to the cognitive application”, Examiner respectfully disagrees. 
Bauer teaches processing the cognitive graph (i.e. application cognitive graphs) to include a weights correspond to the probability that an elements belong to the same cluster, in [0052]; where the approach can perform various levels of prediction and inference to answer questions (i.e. the processing of graph providing a plurality of individual insights), in [0032]; where the processing is done using the insight learning engine, that includes an insight agent as combined software function blocks, in [0088]-[0089], that process the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and inference insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise in one or more products in [0077]-[0079].
Bauer teaches the cognitive platform having a repository of databases that is access by the enterprise system that includes generated content that is generated by the system to provide graph inferences of expert-skill associations, in [0076]-[0077]; where the set of instructions that executed operational steps to be performed as specified in the functional blocks, applicant’s recited cognitive platform comprising functional software blocks to performed specified operations including a cognitive engine, an insight engine, and an insight agent as functional software blocks, in [(0089]-[0090] content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity, in [0072].
Bauer teaches in fig. 1 and 8 and paragraph [0072] that the graphs and additional information is associated with an application to display to the user.  The displaying application is a cognitive application because it displays the information cognitive graphs and additional information related to cognitive data and it is a part of the cognitive system.  Therefore, Bauer teaches the above cited limitation.

Applicant is suggested to clarify the definitions and functionalities of predetermined applications, how the machine learning models are accessed, generated and updated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0317376) and in view of Kalns et al. (US 2014/0337814) and in view of Sukumar et al. (US 2014/0156591).

With respect to claim 7, Bauer teaches a computer-implementable method for providing composite cognitive insights ([0077, 0079]; examiner’s note: the new skill recommendation/expertise assessment is the composite cognitive insight because they are generated by using various machine learning models) comprising:
receiving streams of data from a plurality of data sources ([0046, Beginning with multi-source business data 102]; [0026], examiners note: the wiki, microblogs and other social media is plurality of data sources; the data which is coming from multiple sources are the stream of data);
processing the streams of data from the plurality of data sources via a cognitive inference and learning system ([0020, various expertise categories can be defined, e.g., ‘Helpdesk’, ‘System Integration’, ‘Machine Learning’], examiners note: the machine learning is the learning system; [0032, a recommendation interface]; examiners note: the learning system includes an interface which is the cognitive interface because it recommends the user with cognitive insights; [0028]; examiners note: where the data source includes social data such as wiki, blogs and public presentations (as a plurality of data sources); [0048], fig. 5; examiners note: contextual association of entities with the received data (i.e. processing data from source to provide enriched data) as depicted in Fig. 5:102), the processing the streams of data from the plurality of data sources generating a sub-graph for incorporation into a cognitive graph ([0048], examiner’s note: the enriched enriching is performed using a co-cluster approach to identify data elements regarding expert and skills associations in different contexts (i.e. sub-graph to incorporate into a cognitive graph of skills and expert association) that can be combined to obtain a summary co-cluster (i.e. incorporation into a cognitive graph), in [0046]),
the cognitive graph being stored within a repository of cognitive graphs ([0076, DB 32 can be under the control of the enterprise and stores enterprise data], fig. 9; examiner’s note: using a database (i.e. a repository) to store is connected to the network and data processor that is used to provide storage any type of data generated (i.e. enriched data including cognitive graphs as generated data) or needed (i.e. data as unprocessed) by the enterprise; [0077]; examiner’s note: where the stored generated data includes processing data into groups of information representing of expert skills knowledge graphs (i.e. cluster groups as cognitive graphs being stored within a repository of graphs) using machine learning and co-clustering data mining techniques, where the cognitive platform comprising a graphs that model the expert similarity and skills as depicted in Fig. 1 as part of the information generated into the database, in [0033]), the repository of cognitive graphs comprising a plurality of application cognitive graphs (fig. 1, [0077]; examiner’s note: the graphs are the plurality of application cognitive graphs because they represent cognitive insights such as knowledge graph, expert and skills and the graphs are stored in a repository), the cognitive inference and learning system executing on a hardware processor of an information processing system (fig. 9: the processor and memory), the cognitive interface and learning system providing a cognitive computing function, the cognitive inference and learning system comprising a cognitive platform, the cognitive platform comprising a cognitive engine ([0077]; fig. 5;  examiner's note: the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights); where the use of software instructions are executed (cognitive platform for executing software operations) to perform learning operations for co- clustering (cognitive computing functions), in [0005]; in [0089], where the set of instructions that are loaded into a data processioning apparatus or device execute operational steps to be performed as specified in the functional blocks, applicant's recited cognitive platform comprising functional software blocks to performed specified operations as the cognitive platform comprising a cognitive engine for performing the specified function as a logical function, in [0089]-[0090]), the cognitive engine comprising:
an insight engine (fig. 5, [0074, 0077]; examiner’s note: the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights); where the use of software instructions are executed (cognitive platform for executing software operations) to perform learning operations for co-clustering (cognitive computing functions), the insight engine encapsulating a predetermined algorithm, the predetermined algorithm being applied to the cognitive graph to generate a result ([0052]; examiner’s note: the co-clustering algorithm is applied to identify weights between two skills to recommend (result) a skill that has more weight; [0070-0072]; examiner’s note: the predetermined algorithm estimates that the two profiles look very similar and it generates a message (result).   [0077]; examiners note: providing the predictions as inference results including new skill recommendation as the processed cognitive insight using the graph inference.  Therefore, the insight engine encapsulate a predetermined algorithm to recommend and answer question), the predetermined algorithm contributing to answering a specific question and providing additional cognitive insights ([0032]; examiner's note: the cognitive system can answer the questions; [0077]; examiner's note: the cognitive system can answer the questions; [0070-0072]; the predetermined algorithm estimates that the two profiles look very similar and it generates a message (result) and can also answer questions (queries) and give recommendations and predictions (additional cognitive insights)), and
a graph query engine, the graph query engine being implemented to receive and process queries such that the queries are sent to into the cognitive graph ([0032, the use of this invention A can answer a simple question such as: "Can you find an expert in BAO?" and can also respond to a more complex query such as: "Identify a shortlist of people who can head the Optimization Research Team]; examiner's note: the cognitive system can answer the questions]), (examiner’s note: receiving queries that are processed and responded to by the program, in [0075], considered queries received and processed; where the processing generating the expert similarity and skills (i.e. a cognitive graph) as depicted in Fig. 1 as part of the information generated, in [0033], to support predictive analysis (queries sent to the cognitive graph to support predictive analytics), in [0034];), examiner's note: paragraph [0032] teaches question and answering system, the question and answer system is also a query system; also teaches where the function is performed by a combination of hardware and executable instructions block associated performing the specified function as a logical function (i.e. the cognitive engine comprising the dataset engine, and the graph query engine for performing their associated logical functions), in [0090]-[0091]),
the insight engine interacting with a plurality of machine learning models ([0024, using machine learning models that exploit any taxonomical information available in the organization], [0077, The skill assessment prediction method is based at least in part on multiple machine learning and data mining techniques]; examiner’s note: the insight engine (the whole system which predicts results and gives recommendation) interacts with multiple machine learning models to answer and predict results), the machine learning models being generated, accessed, by the insight engine in the process of generating the cognitive insight ([0072, 0077]; examiner’s note: the machine learning models are generated and accessed in the process of generating the answers/recommendation/results (cognitive insights) because the machine learning models are generated only for the cognitive insights to give results/recommendations/answers.  In order for the cognitive insight to predict results/recommendations the models needs to be accessed first); 
processing an application cognitive graph of the plurality of application cognitive graphs via the insight agent of the insight engine and the graph query engine (examiner's note: the processing generating the expert similarity and skills (i.e. a cognitive graph) as depicted in Fig. 1 and 5 as part of the information generated, in [0033], to support predictive analysis, in [0034] and generate cognitive insight from the graph as inferences, in [0081 ]-[0082]; where the function is performed by combination of hardware and executable instructions block associated performing the specified function as a logical function (i.e. the cognitive engine comprising the dataset engine, the graph query engine, and the insight engine for performing their associated logical functions), in [0090]-[0091]), the processing the application cognitive graph providing a plurality of individual cognitive insights for a user, the application cognitive graph being associated with a cognitive application (examiner's note: the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive content), in [0071]), the insight agent using the application cognitive graph as a data source to provide the plurality of individual insights to the cognitive application (examiners note: Bauer teaches the cognitive inference and learning system, as depicted in Fig. 5, that provides a method for using prediction method based on machine learning and data mining techniques to generate skills predictions and inferences (system providing a cognitive computing function as predictions and inferences considered cognitive insights), in [0077], fig. 1 and 8 and paragraph [0072] teaches that the cognitive application graphs and additional information is associated with an application to display to the user. The displaying application is a cognitive application because it displays the information cognitive graphs and additional information related to cognitive data and it is a part of the cognitive system interface), the plurality of individual cognitive insights (examiner’s note: where the processing is done using the insight learning engine, that includes an insight agent as combined software function blocks, in [0088]-[0089], that process the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and inference insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise in one or more products in [0077]-[0079].)); and 
generating a composite cognitive insight, the composite cognitive insight being composed of the plurality of individual cognitive insights ([0032, 0037];  examiner’s note: where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. as a plurality of individual cognitive insights; [0077-0079]: examiner’s note: the insight learning engine and as an insight agent, that processing the data into the knowledge graphs and prediction insights and inferences of expertise for providing prediction and interface insight to a user looking to find a list of people who have expertise in several product areas, that is a plurality of insights including the people and their expertise), the generating orchestrating the insight agent to generate the composite cognitive insight from the plurality of individual cognitive insights ([0071]; examiners note: Bauer teaches the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive media content), [0072]; examiner’s note: the cognitive application displays information to the user as depicted in Fig. 8 and Fig. 1 as a set of cognitive media content that includes cognitive content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity);
providing the composite cognitive Insight to a user via cognitive application ([0071, 0072]; examiners note: the providing insight to a user generated query using an algorithm that identifies people with an associated skill (i.e. composite cognitive insight) that relate to query criteria (i.e. via a set of cognitive media content), and the cognitive application displays information to the user as depicted in Fig. 8 and Fig. 1 as a set of cognitive media content that includes cognitive content of relevant keywords, relevant experts, mapping of skills to experts, mapping of skill similarity and mapping of expert similarity; the application which provides users with the answer and recommendation is the cognitive application);
Bauer does not explicitly teach the machine learning models, updated by the insight engine in the process of generating the cognitive insight and wherein the cognitive engine interacts with the cognitive application via an insight application program interface, the insight application program interface conveying the cognitive insight to the cognitive application and each of the plurality of application cognitive graphs being associated with a predetermined cognitive application.
Bauer teaches generating and accessing the machine learning models (0072, 0077; examiner’s note: the machine learning models are generated and accessed as a process of recommending results and answering questions) and wherein the cognitive engine interacts with the cognitive application conveying the cognitive insight to the cognitive application (0072, 0077; examiner’s note: the cognitive engine is the entire cognitive system as in fig. 1 and the system interacts with various different algorithm and models to generate a results) but Bauer does not explicitly teach that the machine learning models are updated and the cognitive engine interacts with cognitive application via an insight API.
However, Kalns teaches the machine learning models updated by the insight engine in the process of generating the cognitive insight ([0063, certain instances of semantification are used to update the machine learning models 318, and vice versa]; [0068, an embodiment of the local model creator 316, which creates and updates the local model 314 from time to time for a specific domain (as defined by the web page 320 or a subsequent version of it)]; examiner’s note: the machine learning models are updated) the cognitive engine interacts with cognitive application via an insight API and the insight application program interface conveying the insight to the cognitive application ([0029, interfacing with the vendor's back-end systems (e.g., via an application programming interface or API]; [0076, the semantifier 310 and/or other components of the ontology populating agent 118 may interface with one or more components of the VPA engine 214, such as the user intent interpreter 216]; [0105, framework/middleware (e.g., APIs, object libraries, etc]; examiner’s note: the backend system interacts with other systems via API; the API connects multiple systems/codes to interact with each other). One of ordinary skill in the art would recognize that the process updating the machine learning models and using a API to connect with other systems of Kalns could be incorporated with cognitive insight engine of Bauer to further improve the system to modify the machine learning models as needed and also to have a API to interact with other systems properly.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate updated machine learning model of Kalns into the system to Bauer to have an efficient prediction system. The motivation would be to have a system which will have updated machine learning models as needed to find more accurate results and also to have an API to interact with other systems more efficiently.
Bauer and Klan do not explicitly teach each of the plurality of application cognitive graphs being associated with a predetermined cognitive application.
Bauer teaches application cognitive graphs in figs, 1, 6, 7, 8 and paragraphs [0033, 0047, 0050], Bauer does not explicitly teach each of the plurality of application cognitive graphs being associated with a predetermined cognitive application.
However, Sukumar teaches each of the plurality of application cognitive graphs being associated with a predetermined cognitive application (examiner’s note: paragraphs 19 and 21 of Sukumar disclose a unified data integration system that processes data from different databases into a virtual data warehouse. Figure 3, which is described in paragraphs 11 and 21, is a graph illustrating how the data is accessed from the different databases using primary keys to link fields across the databases. Paragraph 23 discloses processing the data by generating link hypotheses between potentially matching fields. Paragraphs 27 and 28 disclose using fuzzy logic to link data from different repositories together to allow collaborators or analysts to share insights with each other. In other words, Sukumar discloses processing data from different databases (predetermined application) using a graph to generate link hypotheses between fields from the different databases (i.e., insights) via fuzzy logic matching (i.e., a cognitive function). Since the graph of figure 3 represents a unified data integration system that is used to perform cognitive functions, the graph is considered to be an “application cognitive graph” and each application cognitive graph is associated with predetermined tables or databases (predetermined application).
One of ordinary skill in the art would recognize that the predetermined applications of a cognitive application graphs of Sukumar could be incorporated with cognitive insight engine of Bauer/Kalns to further improve to only collect and process data from a predetermined application.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate predetermined application of a cognitive application graph of Sukumar into the system to Bauer/Kalns to have an efficient prediction system. The motivation would be to have a system which will have an predetermined application associated with cognitive application graphs to process data from predetermined application to have an faster system.

With respect to claim 9, Bauer, Kalns and Sukumar in combination teach the method of claim 7, Bauer further teaches wherein: the composite cognitive insight comprises a contextually-relevant composite insight comprises a contextually-relevant composite insight (examiner's note: context- aware mapping of skills and keywords in performing a query expert search with context augmentation (i.e. the composite cognitive insight) the recommended relevant experts (i.e. contextually-relevant composite insight), based on their predicted skill levels, are displayed to the user with additional contextual information (i.e. contextually-relevant composite insight), in [00722]).

With respect to claim 10, Bauer, Kalns and Sukumar in combination teach the method of claim 9, Bauer further teaches presenting the contextually relevant composite insight to user ([0028]; examiner’s note: generating automated expertise assessments to query questions (i.e. a composite cognitive insight) where the expertise analytics tools can be applied; [0029]; examiner’s note: using probabilities are based on naive Bayes classifier, and co-association analysis for link predictions among skills and expertise (i.e. set of cognitive insights).
Sukumar teaches determining whether the user provides feedback regarding the contextually-relevant composite insight ([0028, With these additions, an analyst may transmit insights, make comments, brainstorm about possibilities --and generate new questions of their own enabling analysts to know what data to link together], examiners note: the comments are the users feedback) generating a contextually-relevant question responsive to user provided feedback ([0028], [0019, various database administrator's comments (and/or recorded institutional domain knowledge) to transform unstructured data into a structured form that can be analyzed like it would be in a local central database]; examiner's note: the user interacts with the system based on feedback/question). One of ordinary skill in the art would recognize that the process users feedback of Sukumar could be incorporated with cognitive insight engine of Bauer/Kalns to further improve the system to perform better answers/recommendation based on the previous sessions.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate query sessions of Sukumar into the cognitive system to Bauer/Kalns to have an efficient prediction system. The motivation would be to have a system a feedback system to have appropriate question answering system to have accurate results.

With respect to claim 11, Bauer, Kalns and Sukumar in combination teach the method of claim 10, further comprising: Bauer further teaches determining whether the user provides response to the contextually relevant question ([0032, the use of this invention can answer a simple question such as: "Can you find an expert in BAO?" and can also respond to a more complex query such as: "Identify a shortlist of people who can head the Optimization Research Team], examiner's note: the questions of the users are context relevant); and, providing additional cognitive insights responsive to the response to the contextually- relevant question (examiners note: context-aware mapping of skills and keywords in performing a query expert search with context augmentation (i.e. the composite cognitive insight) the recommended relevant experts (i.e. contextually-relevant composite insight), based on their predicted skill levels, are displayed to the user with additional contextual information (i.e. contextually-relevant composite insight), in [0072]).

With respect to claim 12, Bauer, Kalns and Sukumar in combination teach the method of claim 7, Bauer further teaches wherein: a plurality of Insight agents orchestrate the processing of the cognitive graph to provide the plurality of Individual cognitive insights used when composing the composite cognitive insight (examiner’s note: generating automated expertise assessments to query questions (i.e. a composite cognitive insight) where the expertise analytics tools can be applied, in [0028]; using probabilities are based on naive Bayes classifier, in [0029] and co-association analysis for link predictions among skills and expertise (i.e. set of cognitive insights), in [0037]; where the expertise analytics tools can perform various levels of prediction and inferences for various individual sources organizational taxonomy, social data...etc. (i.e. plurality of individual cognitive insights) using machine learning strategies (i.e. set of cognitive agents), in [0032]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 2015/0317376) and in view of Kalns et al. (US 2014/0337814) and in view of Sukumar et al. (US 2014/0156591) and in view of Sharp et al. (US 2014/0181204).
With respect to claim 8, Bauer, Kalns and Sukumar in combination teach the method of claim 7, but do not explicitly teach wherein: the plurality of individual cognitive insights used when composing the composite cognitive insight are related to a particular composite cognitive insight session, the cognitive insight session comprising a plurality of queries over a period of time, the plurality of queries being stored within a cognitive session graph associated with the session.
Bauer teaches plurality of individual cognitive insights ([0032, 0037]; examiner’s note: individual sources, taxonomy as a plurality of cognitive insights) but does not explicitly teach that cognitive insights are related to a session and sessions includes queries over a time period and the queries are stored as a graph session.  
However, Sharp teaches wherein: the plurality of individual cognitive insights used when composing the composite cognitive insight are related to a particular composite cognitive insight session ([0010], examiner’s note: queries in past 24 hours is a session; each query is associated with a cognitive insight session), the cognitive insight session comprising a plurality of queries over a period of time, the plurality of queries being stored within a cognitive session graph associated with the session ([0047], [0071]; examiner's note: the interest graph stores the queries associated with that interest graph and in paragraph [0070] teaches queries are associated with sessions such as queries in past 24 hours).  One of ordinary skill in the art would recognize that the process cognitive query session over a period of time and storing the session in a graph format of Sharp could be incorporated with cognitive insight engine of Bauer/Kalns/Sukumar to further improve the system to perform better answers/recommendation based on the previous sessions.
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to incorporate query sessions of Sharp into the cognitive system to Bauer/Kalns/Sukumar to have an efficient prediction system. The motivation would be to have a system which will have to track the previous queries to learn user’s behavior to answer queries with proper answer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATIMA P MINA whose telephone number is (571)270-3556. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FATIMA P MINA/Examiner, Art Unit 2159                              
                                                                                                                                                                                                   /AMRESH SINGH/  Primary Examiner, Art Unit 2159